         Case 7:20-cv-00381-PMH Document 36 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

U.S. BANK NATIONAL ASSOCIATION,
NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY AS TRUSTEE FOR THE
RMAC TRUST, SERIES 2016-CTT,                                  ORDER

                              Plaintiff,                      20-CV-00381 (PMH)
                      -against-

EARL W. COKLEY,

                              Defendant.
PHILIP M. HALPERN, United States District Judge:

       On June 4, 2021, Plaintiff moved for summary judgment. (Doc. 32). Pursuant to the
Court’s April 30, 2021 Order, Defendant’s opposition to Plaintiff’s motion was due by June 25,
2021. (Doc. 22). To date, Defendant has not filed opposition to the motion or sought any
extension of time to do so.

      The Court sua sponte extends Defendant’s time to oppose the motion for summary
judgment to September 17, 2021. Plaintiff’s reply, if any, is due October 1, 2021.

      If Defendant fails to file opposition by September 17, 2021, the motion will be
deemed fully submitted and unopposed. No further extensions of time will be granted.


Dated: White Plains, New York
       August 25, 2021
                                           SO ORDERED:

                                           ____________________________
                                           Philip M. Halpern
                                           United States District Judge
